This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO

 3          Plaintiff-Appellee,

 4 v.                                                            NO. A-1-CA-36836

 5 CHRISTOPHER HARVEY,

 6          Defendant-Appellant,

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Benjamin Salvador Chavez, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 McCleary & Richter-Freund, LLC
13 Mary McCleary
14 Albuquerque, NM

15                                 MEMORANDUM OPINION

16 HANISEE, Judge.

17   {1}    Summary affirmance was proposed for the reasons stated in the notice of

18 proposed summary disposition. No memorandum opposing summary affirmance has

19 been filed and the time for doing so has expired.
1   {2}   AFFIRMED.




2   {3}   IT IS SO ORDERED.


3                               _______________________________
4                               J. MILES HANISEE, Judge

5 WE CONCUR:


6 _________________________________
7 M. MONICA ZAMORA, Judge


8 _________________________________
9 JULIE J. VARGAS, Judge




                                  2